Exhibit 10.26
EXECUTION VERSION
CREDIT SUISSE
Eleven Madison Avenue
New York, NY 10010

      RENTECH ENERGY MIDWEST CORPORATION
10877 Wilshire Boulevard, Suite 710
Los Angeles, CA 90024   As of August 11, 2009      

RENTECH ENERGY MIDWEST CORPORATION
Waiver and Amendment Letter
Ladies and Gentlemen:
Reference is made to the Amended and Restated Credit Agreement dated as of
June 13, 2008, as amended by the First Amendment to Amended and Restated Credit
Agreement and Waiver dated as of January 14, 2009 (as in effect on the date
hereof, the “Credit Agreement”), among RENTECH ENERGY MIDWEST CORPORATION (the
“Borrower”), and Rentech, Inc. (“Holdings”), the lenders from time to time party
thereto and Credit Suisse, Cayman Islands Branch (“Credit Suisse” or the
“Agents”), as Administrative Agent and Collateral Agent. Each capitalized term
used but not defined in this waiver and amendment letter (this “Waiver Letter”)
shall have the meaning assigned to it in the Credit Agreement.
As of the date hereof, each of the Lenders hereby waives Section 6.09(b)(i)(B)
of the Credit Agreement solely in order to allow Holdings to effect any exchange
under Section 3(a)(9) of the Securities Act of 1933 of its outstanding 4.00%
Senior Convertible Notes due 2013 (the “Notes”) for shares (the “Exchange
Shares”) of its common stock, par value $0.01 per share (the “Common Stock”)(all
such exchange transactions being referred to collectively as the “Exchange”)
pursuant to the following terms and conditions:

(i)  
the discount of the Exchange Shares issued in such exchange transaction to the
Trading Price (as hereinafter defined) of the Common Stock shall be less than
the discount of the Notes being exchanged to the face amount of such Notes.
“Trading Price” shall mean the volume-weighted average sales price for the
Common Stock on the NYSE AMEX LLC, New York Stock Exchange, NASDAQ Capital
Market, NASDAQ Global Market, NASDAQ Global Select Market or other market or
exchange on which the Common Stock is listed or traded as reported by Bloomberg
Financial Markets (or a comparable reporting service of national reputation
selected by the Borrower and reasonably acceptable to the Administrative Agent
if Bloomberg Financial Markets is not then reporting sales prices of such
security) for the ten (10) consecutive trading days immediately preceding (but
not including) the date of such exchange transaction; and

(ii)  
the consummation of each exchange transaction shall comply in all material
respects with all applicable requirements of law, including without limitation
the Securities Act of 1933 and the Securities Exchange Act of 1934, and the
rules and regulations thereunder; and

(iii)  
the aggregate amount up to 50,000,000 shares of Common Stock for the Exchange
shall not be exceeded; and

(iv)  
theAdministrative Agent shall receive final executed copies of the exchange
offer documents and other transaction documents pertaining to each exchange
transaction (the “Exchange Documents”) accompanied by a certificate, in a form
satisfactory to the Administrative Agent,

 

 



--------------------------------------------------------------------------------



 



dated the date of the Exchange Documents and signed by a Financial Officer of
Holdings, certifying compliance by such Exchange Documents with the terms and
conditions set forth in paragraphs (i) through (iii) above.
As of the date hereof, Schedule 3.17 to the Credit Agreement is hereby amended
by adding the environmental matters set forth in the attached Schedule 3.17.
Each of Holdings and the Borrower hereby represents and warrants to the Lenders
and the Agents that after giving effect to this Waiver Letter, (a) all
representations and warranties set forth in the Credit Agreement and in any
other Loan Document are true and correct in all material respects as if made
again on and as of such date (except those, if any, which by their terms
specifically relate only to an earlier date, in which case such representations
and warranties shall have been true and correct in all material respects as of
such earlier date), (b) no Default or Event of Default has occurred and is
continuing, and (c) the Credit Agreement and all other Loan Documents are and
remain legal, valid, binding and enforceable obligations of the Loan Parties in
accordance with the terms thereof except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles (regardless of whether
enforcement is sought in equity or at law).
All representations and warranties made in this Waiver Letter or any other Loan
Document shall survive the execution and delivery of this Waiver Letter, and no
investigation by any Agent or any Lender shall affect the representations and
warranties or the right of the Agents and the Lenders to rely upon them.
THIS WAIVER LETTER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
This Waiver Letter may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Waiver Letter by telecopier or electronic transmission
shall be effective as delivery of a manually executed counterpart of this Waiver
Letter.
This Waiver Letter relates only to the specific matters expressly covered
herein, shall not be considered to be a waiver (except as expressly covered
herein) of any rights or remedies any Agent or Lender may have under the Credit
Agreement or under any other Loan Document, and shall not be considered to
create a course of dealing or to otherwise obligate in any respect any Agent or
Lender to grant any similar or other waivers or execute any amendments under the
same or similar or other circumstances in the future.
This Waiver Letter shall constitute a Loan Document under the Credit Agreement
and is subject to the indemnification and expense reimbursement provisions set
forth in Section 9.05 of the Credit Agreement, including all reasonable fees and
expenses incurred in relation to this Waiver Letter by Administrative Agent and
Proskauer Rose LLP, and, to the extent invoiced, reimbursement or payment of all
reasonable out-of-pocket expenses required to be reimbursed or paid by the
Borrower. Notwithstanding any other provisions of the Credit Agreement or this
Waiver Letter, no indemnified person shall be liable for any indirect, special,
punitive or consequential damages in connection with its activities related to
this Waiver Letter.
[Remainder of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------



 



              Very truly yours,
 
            CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Administrative Agent and Collateral Agent
 
       
 
  By:   /s/ Vanessa Gomez
 
      Name: Vanessa Gomez
 
      Title: Director
 
       
 
  By:   /s/ John D. Toronto
 
      Name: John D. Toronto
 
      Title: Director
 
            CREDIT SUISSE LOAN FUNDING LLC,
as Lender
 
       
 
  By:   /s/ Robert Franz
 
      Name: Robert Franz
 
      Title: Managing Director
 
       
 
  By:   /s/ Kenneth Hoffman
 
      Name: Kenneth Hoffman
 
      Title: Managing Director
 
            BLT II LLC,
as Lender
 
       
 
  By:   /s/ Gil Golan
 
      Name: Gil Golan
 
      Title: Authorized Signatory
 
            SOLUS CORE OPPORTUNITY MASTER FUND LTD.,
as Lender
 
       
 
  By:   /s/ Chris Bondy
 
      Name: Chris Bondy
 
      Title: Attorney in Fact

[Signature Pages to Waiver Letter]

 

 



--------------------------------------------------------------------------------



 



              CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Lender
 
       
 
  By:   /s/ Robert Healey
 
      Name: Robert Healey
 
      Title: Director
 
       
 
  By:   /s/ Michael Wotanowski
 
      Name: Michael Wotanowski
 
      Title: Director

[Signature Pages to Waiver Letter]

 

 



--------------------------------------------------------------------------------



 



Acknowledged, agreed and accepted:

          RENTECH ENERGY MIDWEST CORPORATION,
as Borrower    
 
       
By:
  /s/ Dan J. Cohrs    
 
  Name: Dan J. Cohrs    
 
  Title: Vice President & Treasurer    
 
        RENTECH, INC.,
as Holdings    
 
       
By:
  /s/ Dan J. Cohrs    
 
  Name: Dan J. Cohrs    
 
  Title: Executive Vice President & CFO    

[Signature Pages to Waiver Letter]

 

 